DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 17151765 on January 19, 2021. Please note claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,928,941. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant application
U.S. Patent No. 10,928,941

	1. An input sensing device, comprising: 
	a first base layer; 
	a first sensing electrode on the first base layer; 
	
	a second sensing electrode which is disposed on the first base layer and does not overlap the first sensing electrode 


	a third sensing electrode which is disposed on the second sensing electrode and overlaps the second sensing electrode; and 
	


	a fourth sensing electrode which is disposed on a same layer as the third sensing electrode and overlaps the first sensing electrode, 
	

	wherein a constant voltage is applied to the third sensing electrode during a touch pressure sensing operation in which a touch pressure is sensed by the second sensing electrode and the third sensing electrode, 	


	wherein the second sensing electrode is in a floating state during a touch position sensing operation in which a touch position is sensed by the first sensing electrode, the third 

	1. An input sensing device, comprising: 
	a first base layer; 
	a plurality of first sensing electrodes arranged on the first base layer along a first direction; 
	a plurality of second sensing electrodes arranged on the first base layer in 
	a plurality of third sensing electrodes arranged on the plurality of second sensing electrodes along a second direction different from the first direction, wherein the plurality of third sensing electrodes overlaps the plurality of second sensing electrodes; and 
	a plurality of fourth sensing electrodes, wherein the plurality of fourth sensing electrodes is arranged on a same layer as the plurality of third sensing electrodes and overlaps the plurality of first sensing electrodes, 
	wherein a constant voltage is applied to the plurality of third sensing electrodes during a touch pressure sensing operation in which a touch pressure is sensed by one or more of the plurality of second sensing electrodes and one or more of the plurality of third sensing electrodes, 
	wherein at least one of the plurality of second sensing electrodes is in a floating state during a touch position sensing operation in which a touch position is sensed by one or 

	10. A display device, comprising:
	a display panel; and
	an input sensing member disposed over the display panel,
	wherein the input sensing member comprises:
	a first sensing electrode;
	
	a second sensing electrode which is disposed on a same first layer as the first sensing electrode and does not overlap the first sensing electrode;

	a third sensing electrode which is disposed on the second sensing electrode and
overlaps the second sensing electrode; and





sensing electrode and overlaps the first sensing electrode,


	wherein a constant voltage is applied to the third sensing electrode during a touch
pressure sensing operation in which a touch pressure is sensed by the second sensing electrode and the third sensing electrode,


	wherein the second sensing electrode is in a floating state during a touch position sensing operation in which a touch position is sensed by the first sensing electrode, the third sensing electrode, and the fourth sensing electrode.

	10. A display device, comprising: 
	a display panel; and 
	an input sensing panel disposed over the display panel, 
	wherein the input sensing panel comprises: 
	a plurality of first sensing electrodes arranged along a first direction; 
	a plurality of second sensing electrodes arranged on a same first layer as the plurality of first sensing electrodes and arranged in different rows from the plurality of first sensing electrodes; 
	a plurality of third sensing electrodes arranged on the plurality of second sensing electrodes along a second direction different from the first direction, wherein the plurality of third sensing electrodes overlaps the plurality of second sensing electrodes; and 

	wherein a constant voltage is applied to the plurality of third sensing electrodes during a touch pressure sensing operation in which a touch pressure is sensed by one or more of the plurality of second sensing electrodes and one or more of the plurality of third sensing electrodes, 
	wherein at least one of the plurality of second sensing electrodes is in a floating state during a touch position sensing operation in which a touch position is sensed by one or more of the plurality of first sensing electrodes, one or more of the plurality of third sensing electrodes, and one or more of the plurality of fourth sensing electrodes.


4.	As illustrated above, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variation thereof. The dependent claims 2-9 and 11-19 of the instant application recites the similar limitations with dependent claims 2-9 and 11-19 of patented claims. The difference between the instant application and the patent lies in the fact that 
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Examiner’s Note
5.	In addition to non-statutory double patenting rejection, and updated search was performed for prior art rejection under 35 U.S.C. 102/103. However, none of prior arts neither anticipates nor renders obviousness the limitations of the independent claims substantially similar to the patented claims of U.S. Patent No. 10,928,941.
Hwang et al. (US 20180095582 A1) discloses the general teachings of input device for detecting user’s touch and pressure using plurality of electrodes wherein the first touch electrode layer comprises a plurality of first secondary electrodes and a plurality of second secondary electrodes disposed along the plurality of second touch electrodes, each of the plurality of second touch electrodes disposed between an adjacent one of the first secondary electrodes and an adjacent one of the second secondary electrodes, wherein the plurality of third touch electrodes, the plurality of first secondary electrodes, and the plurality of second secondary electrodes are electrically floated during a touch position sensing period, and wherein a second touch electrode of the plurality of second touch electrodes is electrically connected to the adjacent one of the first secondary electrodes and the adjacent one of the second secondary electrodes during a touch force sensing period (Fig. 5A, Fig. 5B and corresponding descriptions).

Araumi et al. (US 20190089353 A1) teaches the similar invention of input device for detecting the user's touch and pressure using plurality of electrodes (see Fig. 8, Figs. 9).
Choung et al. (US 20150015532 A1) discloses the similar invention of the display device integrated with touch screen panel in which first sensing electrodes are formed on an upper surface of the display device, a first dielectric layer is formed on the first sensing electrodes, second sensing electrodes and a plurality of second dummy patterns are formed on the first dielectric layer, the second sensing electrodes are arranged in a direction intersecting the first sensing electrodes, and the plurality of second dummy patterns are formed not to overlap with the second sensing electrodes (see Fig. 1).

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693